                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BECKLEY

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 5:17-00113-16

JONATHAN VINCENT MOORE


                    MEMORANDUM OPINION AND ORDER

          Pending before the court is defendant’s second motion

seeking a reduced sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

See ECF No. 699.   The United States is hereby ORDERED to file a

response to defendant’s motion no later than July 19, 2021.                In

particular, the court is interested in information regarding the

prevalence of COVID-19 at FCI Elkton and whether defendant has

been vaccinated.

          The court DIRECTS the Clerk to send a copy of this Order

to defendant, counsel of record, and the United States Probation

Office.

                 IT IS SO ORDERED this 30th of June, 2021.

                                     ENTER:




                                     David A. Faber
                                     Senior United States District Judge
